 523CARPENTERS, LOCALS 1320 AND 1419United Brotherhood of Carpenters and Joiners ofAmerica,Carpenters District Council of WesternPennsylvania,and its Locals 1320 and 1419, AFL-CIO (Robert Koontz,d/b/a Robert Koontz MasonryContractor)and Wm.Garlick&Sons, Inc. and La-borers' International Union of North America, La-borers'District Council of Western Pennsylvania,and LocalNo. 419, AFL-CIOLaborers'International Union ofNorth America, La-borers'District Council of Western Pennsylvania,and LocalNo. 419, AFL-CIO (Robert Koontz,d/b/a Robert Koontz Masonry Contractor) andWm. Garlick & Sons,Inc. and United Brotherhoodof Carpenters and Joiners of America,CarpentersDistrict Council of Western Pennsylvania,and itsLocals 1320 and 1419,AFL-CIO. Cases 6-CD-469-Iand 6-CD-469-2June 26, 1973IBUSINESS OF THE EMPLOYERThe parties stipulated, and we find, that RobertKoontz, d/b/a Robert Koontz Masonry Contractor,is engaged in commerce within the meaning of theNational Labor Relations Act and is subject to thejurisdiction of the National Labor Relations Board.We find that it will effectuate the purposes of the Actto assert jurisdiction herein.IITHE LABORORGANIZATIONS INVOLVEDThe parties stipulated,and we find,that the UnitedBrotherhood of Carpenters and Joiners of America,Carpenters District Council of Western Pennsylvania,and its Locals 1320 and 1419,AFL-CIO,and Labor-ers' International Union of North America,Laborers'District Council of Western Pennsylvania,and LocalNo. 419,AFL-CIO,are labor organizations withinthe meaning of the Act.DECISION AND DETERMINATION OFDISPUTEBy MEMBERSFANNING, KENNEDY, AND PENELLOThis is a proceeding under Section 10(k) of theNational Labor Relations Act, as amended, followingcharges filed by Wm. Garlick & Sons, Inc., hereincalled Garlick, alleging that United Brotherhood ofCarpenters and Joiners of America, Carpenters Dis-trict Council of Western Pennsylvania, and its Locals1320 and 1419, AFL-CIO, herein called the Carpen-ters,and Laborers' International Union of NorthAmerica, Laborers'DistrictCouncil ofWesternPennsylvania, and Local No. 419, AFL-CIO, hereincalled the Laborers, had violated Section 8(b)(4)(D)of the Act by engaging in certain proscribed activitywith an object of forcing or requiring Garlick to as-sign work to employees represented by each of them.The cases were consolidated and a hearing was heldbefore a Hearing Officer in February and March1973, in Pittsburgh, Pennsylvania. All parties ap-peared at the hearing and were afforded full opportu-nity to be heard, to examine and cross-examinewitnesses, and to adduce evidence bearing on the is-sues.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The rulings of the Hearing Officer are free fromprejudicial error and are hereby affirmed.Upon the basis of the entire record in this case, theBoard makes the following findings:IIITHE DISPUTEA. TheBackground FactsThe Employer(subcontractor)entered into a con-tract with Wm. Garlick & Sons, Inc. (general contrac-tor), to perform masonry work on an elementaryschool being constructed in Meyersdale,Pennsylva-nia.The Employer,a masonry contractor,is a memberof the Keystone Building Contractors'Association,Inc., and,during the time of the dispute herein, theEmployer through the Association had contracts withthe Unions involved.The contract with the Carpenters provides in articleV, in part:Excluding masonry and plaster,all work in con-nection with the installation,erecting and/or ap-plication of all materials and component parts ofwalls and partitions regardless of their materialcomposition or method or manner of their instal-lation attachment or connection. . .and allother necessary or related work in connectiontherewith shall be performed by employees cov-ered by this Contract.The contract with the Laborers provides in articleXIX, in part:With reference to the Masonry Contractors, theLaborers will do the entire erection and disman-tling of ALL Scaffolds.Both the above contracts were effective when thedispute arose.The Employer prior to beginning the work in dis-pute signed a document assigning the erection of scaf-204 NLRB No. 76 524DECISIONS OF NATIONAL LABOR RELATIONS BOARDfolds to the laborers.Before commencing the work the Employer dis-cussed on more than one occasion the disputed workwith the Carpenters Union. The result of these con-versations and the signed prejob assignment was thatwhen the erection of the scaffolding began, a compos-ite crew of one laborer and one carpenter was used todo the work in dispute.Soon after the work began the Laborers com-plained about the presence of the carpenter. Afterseveral days on the job the carpenter was, accordingto the Employer, laid off and the work continuedwithout a carpenter. Upon Employer's refusal to usean employee represented by the Carpenters, the car-penters started picketing. The picketing ended onlyafter it was agreed that the Employer would reinstatethe carpenter.The carpenter was laid off a second time after theLaborers protested the use of a composite crew andthe Employer was advised by the National JointBoard that he should proceed with the laborers per-forming the work. (The Employer has not signed anagreement that requires that jurisdictional disputes besubmitted to the National Joint Board.)Immediately thereafter the Carpenters picketedand the Employer soon agreed to once again use acomposite crew. On the next working day the Labor-ers picketed the worksite. One day later Garlick filedthe charges herein and informed the parties that itwould continue the work from then on using laborers.The work was in progress at the time of hearing anditwas being completed by the laborers.B.Work in DisputeThe work in dispute is the erection and dismantlingof tubular metal scaffolding reaching a height of 14feet or above at the site of construction of the Meyers-dale Area Elementary School in Meyersdale, Pennsyl-vania.C. Contentions of the PartiesThe Employer, the Charging Party, and the Labor-ers contend that the work in dispute was initially as-signed to laborers and that regardless of height thecontract provides for such assignment. They arguethat the work requires little skill and that laborers canperform the work competently and safely.The Employer testified that, free from coercion, heprefers to employ laborers in erecting and dismantlingscaffolding because of ability, efficiency, and utiliza-tion of manpower.The Laborers contends that area practice supportsits claimto the work.The Carpenters contends in its brief that it wasinitially assigned the work when the Employer calledits representative and requested a carpenter for thework in dispute.The Carpenters points out that theEmployer has used carpenters in the past to performthe disputed work and that the Employer's intent toadhere to past practice was reaffirmed in discussionswith the Employer prior to the beginning of work.The Carpenters argues that the employee it repre-sents was relieved from his work by the Employeronly after heavy economic pressure was brought tobear by hecompeting Laborers Union.The Carpen-ters also argues that the record demonstrates that theemployees it represents are best suited for the safest,most efficient scaffolding work in excess of 14 feet inheight.The Carpenters argues that the contract between itand the Employer,Employer's past practice,industrypractice,agreements among some of the parties,' andprevious awards by the National Joint Board supporta determination favorable to it.The Laborers in its brief asks that,on the basis ofthe testimony concerning area practice,the order beextended to include all future jobs by masonry con-tractors covering the erecting and dismantling of tu-bular metal scaffolding in the counties of Bedford,Somerset,and Fulton.The Carpenters in response states that the recorddoes not support the issuance of a broad order. Itargues that any order affecting jobs beyond the Mey-ersdale site would actually be a determination of fu-ture assignments and would work possible injusticeand hardship to all parties.D. Applicability of the StatuteBeforethe Board may proceed with a determina-tion of a dispute, pursuant to Section 10(k) of the Act,itmust be satisfied that there is reasonable cause tobelieve that Section 8(b)(4)(D) has been violated. Therecord indicates that both the Laborers and Carpen-ters did picket the Meyersdale construction site. Therecord also indicates that representatives of bothUnions did threaten such picketing in the hope offorcing the Employer to assign the work to employeesrepresented by them.Based on the evidence presented in this case, weconclude that there is reasonable cause to believe thata violation of Section 8(b)(4)(D) has occurred.1A 1965agreement betweenCarpenters'DistrictCouncil ofPittsburghand Vicinity and Laborers'DistrictCouncil ofWestern Pennsylvania as-signed work similar to that in dispute to the employees represented by theCarpenters The agreement was abrogatedIyearlater, September 8, 1966. CARPENTERS,LOCALS 1320 AND 1419E.Merits of the DisputeSection 10(k) of the Act requires the Board to makean affirmative award of the disputed work after givingdue concern to various relevant factors.' The Boardhas held that its determination in a jurisdictional dis-pute is an act of judgment based upon considerationof and balancing of all relevant factors.3The following factors are relevant in making a de-termination of the dispute before us:1.Certification and collective-bargainingagreementsThere has been no evidence that the labor organiza-tions involved herein have been certified by theBoard, nor is there evidence indicating that a Boardcertification covers the disputed work.The Employer is a member of the Keystone Build-ingContractors'Association, Inc., of Harrisburg,Pennsylvania, which has current collective-bargain-ing agreements with the Laborers and Carpenters.2.Company and area practiceThe Employer would prefer that the laborers beassignedthe work. He has in the past made suchassignment but at times has added an employee repre-sented by the Carpenters at its behest. Evidence thatthe Employer assigned this work initially to the La-borers outweighs the evidence to the contrary. TheEmployer does not normally employ a carpenter.The Employer presented evidence of area practicefor masonry contractors which supports his conten-tions and outweighs the evidence of area practice of-fered by the Carpenters.3.EfficiencyThe Employer has testified that it is more efficientto assign the work to employees represented by theLaborers. Both carpenters and laborers possess therequisite skills but laborers have a greater facility forthe heavy work involved in erecting and dismantlingscaffolds.When not erecting or dismantling the scaf-folding the Employer can assign other duties to alaborer. Evidence was presented to show that the use-fulness of a carpenter to the Employer after the scaf-folding is finished is so limited that it affects theefficiency and economy of his work.ZN.L. R.B.v. Radio and Television Broadcast Engineers Union,Local 1212,International Brotherhoodof ElectricalWorkers, A FL-CIO [Columbia Broad-castingSystem],364 U.S. 573 (1961)3 International AssociationofMachinists,Lodge No. 1743, A FL-CIO (J AJones ConstructionCompany),135 NLRB 1402CONCLUSIONS525Having considered all relevant factors present inthis case, we conclude that employees represented bythe Laborers are entitled to perform the work in dis-pute. In reaching this conclusion we have taken par-ticularnote of the evidence of the Employer'sassignment to the Laborers, the fact that such assign-ment is generally in accord with the Employer's pastpractice, the fact that the bargaining agreement be-tween the Employer, through the Keystone BuildingContractors' Association, Inc., and the Laborers iscompatible with this conclusion, the fact that employ-ees represented by the Laborers possess the requisiteskills, and the fact that such an assignment will resultin efficiency of operation. In making this determina-tion, we award the work to the employees of the Em-ployer who are represented by the Laborers, but notto that Union or its members. Our present determina-tion is limited to the particular controversy whichgave rise to this proceeding.4DETERMINATION OF THE DISPUTEPursuant to Section 10(k) of the National LaborRelations Act, as amended, and upon the basis of theforegoing findings and the entire record in this pro-ceeding, the National Labor Relations Board makesthe following Determination of Dispute:1.Employees of Robert Koontz Masonry Contrac-tor, who are currently represented by Laborers' Inter-national Union of North America, Laborers' DistrictCouncil of Western Pennsylvania, and Local No. 419,AFL-CIO, are entitled to perform the work of erect-ing and dismantling all tubular metal scaffolding in-cluding scaffolding which will exceed the height of 14feet at the Meyersdale Area Elementary School, Mey-ersdale, Somerset County, Pennsylvania.2.United Brotherhood of Carpenters and Joinersof America, Carpenters District Council of WesternPennsylvania, and its Locals 1320 and 1419, AFL-CIO, are not entitled by means proscribed in Section8(b)(4)(D) of the Act to force or require RobertKoontz Masonry Contractor to assign such scaffold-ing work to carpenters represented by United Broth-erhood of Carpenters and Joiners of America,Carpenters District Council of Western Pennsylvania,and its Locals 1320 and 1419, AFL-CIO.3.Within 10 days from the date of this Decisionand Determination of Dispute, United BrotherhoodThe Laborers has requested in its brief a broad award covering this workin three counties of Pennsylvania The basis for its request is area practiceA broad award would be issued only if, among other things, we were to findthat a similar dispute would be likely to arise Absent such a showing, wehereby deny the request 526DECISIONSOF NATIONALLABOR RELATIONS BOARDof Carpenters and Joiners of America, CarpentersDistrict Council of Western Pennsylvania,and its Lo-cals 1320 and1419, AFL-CIO, shall notify the Re-gional Director for Region 6, in writing,whether ornot it will refrain from forcing or requiring the Em-ployer by means proscribed by Section 8(b)(4)(D) ofthe Act,to assign the work in dispute to carpentersrepresentedby UnitedBrotherhood of Carpentersand Joiners of America,Carpenters District CouncilofWestern Pennsylvania, and its Locals 1320 and1419,AFL-CIO, rather than to employees repre-sented by Laborers' International Union of NorthAmerica,Laborers'DistrictCouncil ofWesternPennsylvania,and Local No. 419, AFL-CIO.